On motion for rehearing.

Philips, P. J.
We shall make no comment on the spirit manifested in the motion for rehearing in this case. Our office is to ascertain and follow the law as we are able to understand it. We will only say that the question of law presented by the record, as to whether the deed in question was a chattel mortgage or an assignment, was an important one, and gave us much thought; and we reached the conclusion of the opinion after the most mature consideration. Reaching the conclusion as we did, in harmony with that of the learned trial judge, that the instrument was a deed of assignment, it for all practical purposes ended this controversy.
I. The criticisms made by counsel, in their motion for rehearing, on the opinion of the court, in many *463respects, are most trivial. They go to verbal inaccuracies, or clerical mistakes in transferring the opinion to the type copy, in no manner reaching or affecting the •merits. For instance, the statement of facts is criticised because it was inadvertently stated that the amount of the plaintiff ’ s claim against Mrs. Botts was $1,500, instead of $419.93. The draftsman of the statement of facts was led into the inaccuracy by confounding the evidence of the claim outside of the deed with the sum of plaintiff’s demand. . This, however, in no wise affects the merits. And the opinion will be accordingly amended.
Again the opinion is criticised because of the clerical error in the statement of facts, that the “defendant, against the objection of plaintiffs, introduced” certain evidence. The parties were simply transposed, «tnd the opinion is accordingly corrected. But how are the defendants injured thereby ? The answer made in the motion for rehearing is, because the court did not consider defendants’ objection to the admissibility of this evidence. If, as a matter of law, as held in the opinion, the deed on its face is a deed of assignment, that evidence amounted to nothing one way or the other. But it was perfectly competent for the plaintiff to introduce evidence to show that, as a matter of fact, the property covered by the conveyance embraced all the available assets and property of the assignor, as bearing upon the question of the intent of the party in making the deed, or whether it was a general or partial assignment. So the opinion states, “ this is always a matter of proof aliunde. 27 Vt. 475.” And even had this evidence been inadmissible, it would have constituted no reversible error, for the reason, as held in the opinion, our statute applies as well to partial as to general assignments.
II. Criticism is made of the opinion for the assertion that the conveyance by Mrs. Botts ended her business operations. ‘ ‘ It embraced all her available assets. The rest either constituted a homestead, or was covered *464by antecedent obligations to convey. She may have had some outstanding accounts of unascertained amount.” These statements are fully sustained by the evidence of J. Gh Trimble and W. W. Fry.
III. The observations of the court touching the fact that the instrument is not a bill of sale are criticised. We can only say that we followed in this matter Burrill on Assignments, section four.
It is true that the forgiving of the debts owing by the vendor would constitute a sufficient consideration for a sale. But there is no pretense that the debts were extinguished, or any part thereof, by the transaction, or intended to be. - On its face it was a conveyance in trust to raise a fund to pay the debt, and, therefore, was not a sale. What is the purpose of counsel in this discussion, we are unable to understand. Is it to assume the position that the instrument in question is a bill of sale ? They tried the case below on the theory that it is a chattel mortgage, and so they contended on the appeal. The only other question in this connection, presented by the motion, of any merit, is the contention that the closing paragraph of the deed indicates the purpose on the part of the grantor to 'reserve the right of redemption: “It is further agreed that, if at the end of ninety clays, from this date, all of said debts are not paid, then the said Williams shall, at the request of any of the grantees herein, after giving five days’ public notice, proceed to sell said property herein conveyed, or as much as may be necessary, at auction, for cash, to pay any balance due on said debts.”
This paragraph did not escape the attention of the court. It so palpably refers to the preceding matter of the deed, as to the course to be pursued by the trustee in disposing of the goods, that we did not deem it important to prolong the opinion by its discussion. As stated in the opinion with reference to the first paragraph, respecting the payment of the debts “within ninety days from this date,” the whole deed clearly shows that the contemplation of the parties was, that *465this payment- should be made by the trustee out of the sale of the goods. The deed then directs Williams to take immediate possession, and, first, sell for cash, at retail, at not less than first cost; second, he is authorized to sell at wholesale, at a discount not greater than twenty per cent, on first cost. This is followed by a third provision, which authorizes the trustee, “if at any time after taking possession of said store, the sales for a period of ten days shall not exceed the expenses of said business,” to sell at auction on five days’ notice. Then follows the final provision above quoted. The manifest design and clear purport of this clause was to provide that in no event should the trustee retain the goods longer than ninety 'days, if the beneficiaries should request him to sell at auction at the end of that period. When the ninety days had expired, if the-trustee had’not then realized sufficient funds out of the sales then made to satisfy the debts named, the grantees had the option to have the trustee sell at auction, for any price he could obtain, to raise the fund necessary “to pay any balance due on said debts.” This, to our mind, is the obvious meaning and intent of this paragraph ; and it is in perfect harmony with the preceding provisions of the instrument, which contemplated that the property should be taken into the immediate possession of the trustee to raise a fund to pay debts, without providing for, or contemplating any equity of redemption.
IY. To hold, as now requested by appellants, that the inference of a conveyance as a mere security for a debt may be drawn from thelanguage : “ Whereas, I am indebted to the above-named grantees,” would make any deed of assignment a chattel mortgage, for that is. the usually expressed consideration of a deed of assignment.
The case of Steele ex rel. v. Faber, 37 Mo. 72, referred to by counsel, is so obviously unlike the case at bar, as to scarcely- deserve discussion. There the *466mortgage not only expressed that it was given to secure the debts, but it showed on its face that part of the claims to be secured arose out of the relation of principal and surety, and it was designed to indemnify the surety, who would have no cause of action, or claim demandable, against the mortgageor, until the surety should pay the debt for the principal. Again it expressly provided that, “ if the grantor pays his individual indebtedness, and saves harmless his copartners and securities against their said liabilities, the deed to be void.” And the right to proceed on it was made to depend upon default in making such payments. And nothing was said as to the right of the mortgagee to take possession. It was by implication that the court held the right of the mortgagee to take possession on default existed.
Y. It is again suggested in the motion for rehearing that we should transfer this case to the Supreme Court, on the ground that the amount involved exceeds the jurisdiction of this court. This question, so far as' this court is concerned, has become rem judicatum. The appeal was originally taken to the Supreme Court. There the respondents filed motion to have the cause transferred to this court, on the ground that the real subject-matter of the controversy was within the jurisdiction of the court of appeals. On consideration, the motion was sustained by the Supreme Court, and the cause, by order of that court, was accordingly transferred. After the same was filed in ' this coiirt the appellants presented motion here to have the cause re-transferred to the Supreme Court. That motion was, on consideration, overruled, as we felt concluded by the action of the Supreme Court.
It follows that the motion herein is denied.
All coucur.